F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          JUN 13 2001
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                    No. 00-6426
                                                   (D.C. No. CR-97-63-T)
 FRANKLIN WAYNE SCOTT,                                  (W.D. Okla.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


       Appellant Franklin Scott, appearing pro se, appeals from the district court’s

order denying his motion to withdraw his plea of guilty. The district court

determined it lacked jurisdiction to consider Mr. Scott’s motion, ostensibly

brought pursuant to Fed. R. Crim. P. 32(e). Our jurisdiction arises under 28

U.S.C. § 1291, and we affirm for substantially the same reasons given by the


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
district court.

       On June 2, 1997, Mr. Scott pled guilty to possession with intent to

distribute methamphetamine, 21 U.S.C. § 841(a)(1), and money laundering. 18

U.S.C. § 1956(a)(1)(A)(i). Mr. Scott did not appeal his conviction.

Approximately three years later, Mr. Scott filed a motion to withdraw his plea

under Fed. R. Crim. P. 32(e). The district court lacked jurisdiction to consider

Mr. Scott’s motion because it was filed post-sentence. Mr. Scott could have

brought his motion only under 28 U.S.C. § 2255. United States v. Todaro, 982

F.2d 1025, 1028 (6th Cir. 1993); United States v. Davis, 954 F.2d 182, 184 (4th

Cir. 1992). Though such an action would appear to be barred under the one-year

limitation period contained in § 2255, we express no opinion on that.

       AFFIRMED.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-